Title: Treasury Department Circular to the Commissioners of Loans, 17 March 1791
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentMarch 17. 1791.
Sir
It has been represented to me by the officers of this department, that some of the Commissioners of Loans, who have received on loan certificates of the Register of the Treasury, have issued new loan certificates therefor, without a previous transmission of them to the Treasury for examination. You will find by a recurrence to the circular letter of the 16th September, that it is therein directed “that all certificates issued by the Register of the Treasury and all other certificates of which you have no checks or registers, or of the authenticity of which you entertain doubts are previously to a settlement in your office to be transmitted to the Treasury for examination,” to accomplish which with safety and dispatch the form (I) was prepared and forwarded to all the Commissioners.
Considerations which regard the public safety, dictated this precaution. It is still deemed indispensible, and it is much feared that injury or inconvenience may arise from the deviations, which may have taken place. The danger to the loan officer is no less serious than to the public, for if a certificate, which has been received in a manner contrary to the instructions, should prove to have been counterfeited or altered, responsibility in the receiving Commissioner will necessarily take place.
The importance of the above caution has induced me to make it circular, though it is not said that you have overlooked the instructions.
I am, Sir,   your Obedt Servant.
Alex Hamilton
